May 27, 1993          [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-2438

                      ANIBAL BAEZ VELEZ,

                    Plaintiff, Appellant,

                              v.

            SECRETARY OF HEALTH & HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                      

                                        

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        
   Cristina Munoz Gandara on brief for appellant.
                         
   Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez
                                                               
Garcia, Assistant  United States Attorney, and  Nancy B. Salafia,
                                                              
Assistant  Regional  Counsel,  Department  of  Health  and  Human
Services on brief for appellee.

                                        

                                        

          Per Curiam.   Claimant, Anibal Baez Velez,  appeals
                    

from  a district court  decision affirming the  denial of his

application   for   Social   Security  disability   benefits.

Claimant alleges  that a  fractured wrist and  dislocated hip

and the resulting pain therefrom have left him disabled.  The

Administrative  Law  Judge   (ALJ)  concluded  that  although

claimant's  impairments were  severe,  they did  not meet  or

equal  a  listed impairment.    Claimant  was prevented  from

performing his  past work as  a construction worker  and fast

food restaurant crew member,  the ALJ concluded, but  was not

precluded from performing a  significant number of other jobs

in  the national  economy  which require  sedentary to  light

work.   In  so  concluding,  the  ALJ found  that  claimant's

allegations of  severe and disabling pain  were not credible.

We affirm.

                          Background
                                    

     Claimant was born in 1967.  He completed high school and

one  year  of  college and  has  worked  in  the construction

business and in fast food restaurants.  On November 22, 1989,

claimant fell  from a  second story, sustaining  the injuries

complained of in his application for disability payments.  He

has  not worked  since then.   Claimant  was admitted  to the

hospital following his fall and was diagnosed with a fracture

of  his  right  wrist, a  dislocation  of  his  left hip  and

                             -2-

fractures of several  ribs.   He stayed in  the hospital  for

fifteen days.

     Claimant  filed  an   application  for  Social  Security

disability  benefits on September 5, 1990, alleging inability

to work due to the following severe impairments:

     [M]y left  hip always gives  away (fails me)  and I
     feel too  much pain.   And my  right wrist  doesn't
     function as it did before and frequently hurts. . .
     .  I don't have the same strength that I had before
     in  my  right  hand;  I can't  lift  heavy  objects
     because I feel  pain; when I  remain seated for  an
     extended  period of time and try to get up, my left
     hip becomes stiff and fixed in place and it hurts a
     lot; if I  stand for  extended periods  I begin  to
     suffer from back pain and hip pain.

The   Social   Security   Administration  denied   claimant's

application initially and on reconsideration.  

     Claimant obtained  a hearing before  an ALJ on  July 18,

1991.  Claimant  was represented  by counsel.   A  Vocational

Expert also testified at the hearing.  The ALJ, in a decision

dated August  27, 1991, concluded that  claimant "has status,

post-fracture of  right radius  dislocation of left  hip with

minor residuals" but that these impairments are not listed or

medically equal to those  listed at 20 C.F.R. Pt.  404, Subp.

P, Appendix 1,  ("Appendix 1").   With respect to  claimant's

allegations of pain in his arm,  back and hip, the ALJ  found

them to  be "credible  so as  to  preclude arduous  exertion,

repeated bending, continuous standing  and walking."  The ALJ

rejected appellant's  contention, however, that his  pain was

"of such  severity and  frequency as to  preclude substantial

                             -3-
                              3

gainful activity."  The ALJ found that claimant was precluded

from  performing his past relevant work, but that he "has the

residual functional capacity to perform a wide range of light

to  sedentary  work."    The  ALJ  therefore  concluded  that

claimant was  not disabled within  the meaning of  the Social

Security Act at any  time prior to the date of  that decision

and, accordingly, was not entitled to disability payments.1 

     Claimant's request for review by the Appeals Council was

denied, and on January  17, 1992, claimant filed a  complaint

with the district court seeking review of the ALJ's decision,

pursuant to 42 U.S.C.   405 (g).  The district court affirmed

the ALJ's denial  of disability payments in  a decision dated

October  15, 1992.   The  district court  found that  the ALJ

"properly discussed  in his decision  the reasons why  he did

not find plaintiff's subjective symptoms of pain credible" in

accordance  with the  requirements of  Avery v.  Secretary of
                                                             

Health and Human Services,  797 F.2d 19, 22 (1st  Cir. 1986),
                         

and  "took into  account evidence  such as  plaintiff's daily

activities and  observations of examining doctors in reaching

his  conclusion, as  well as  the  testimony of  a vocational

expert." (Citations omitted.)

                       Medical Evidence
                                       

                    

1.   The ALJ  found that claimant met  the disability insured
status requirements of the Social Security Act on the date of
his accident and continued to meet them through at least June
30,  1990.  The exact date on which claimant's insured status
expired was uncertain because of unposted 1989 earnings.

                             -4-
                              4

     Since his accident, claimant has been seen by doctors at

the State Insurance Fund (S.I.F.) and by a private orthopedic

surgeon, Dr. Alfredo Pinero Pereira.   While in the hospital,

claimant's  hip was  treated  with "Buck's  traction" and  on

December 5, 1989, Dr. Pinero performed  an "external fixation

and closed reduction" on claimant's right wrist.

     On December  19, 1989, Dr. Pinero  examined claimant and

reported that  there was  decreased external rotation  in his

left  hip, but that he had full flexion and no "neurovascular

deficit."  His  right wrist  was tender and  his flexion  was

decreased, but he could  fully extend his fingers and  had no

sensory deficit.  Dr.  Pinero prescribed physical therapy and

ordered a CT scan and follow-up visit.

     In February, 1990, claimant  complained to an SIF doctor

of  pain  in his  pelvis.   A  CT  scan of  claimant's pelvis

performed  on   February   20,  1990   showed  small   linear

calcification in the joint  space and small calcifications in

the acetabulum  and in the  femoral neck.   The radiologist's

report indicated  that the  calcification in the  joint space

might  represent an  interarticular  osseous  fragment.   The

other   calcifictions   were    compatible   with    myositis

ossificans.2  Dr.  Pinero saw claimant  again in April,  1990

                    

2.    Myositis  ossificans is  the inflammation  of a  muscle
characterized by bony deposits or ossification of muscles. R.
Sloane, The Sloane-Dorland Annotated Medical-Legal Dictionary
                                                             
(1987).

                             -5-
                              5

and reported  that he had  full range of  motion in  his hip,

except  that he still  had decreased external  rotation.  Dr.

Pinero warned claimant that he might develop arthritis in his

hip  if osteochondral  fragments  were not  removed from  the

joint.

     Claimant  saw  an  SIF  doctor  on  April  25, 1990  and

complained of pain in his hip. Notes from that visit indicate

that  he  limped  a  little  and  had  limited  anterior  and

posterior flexion.  Physical therapy was recommended.  On May

2,  1990, claimant saw an SIF doctor again.  The record shows

that claimant  had markedly  limited range of  motion in  his

wrist, reduced  grip strength and  mild engrossment.   He was

able to make a  tight fist.  Claimant complained  of constant

wrist pain,  but did not  experience numbness.   He indicated

that  he used his wrist  for activities of  daily living, but

could  not   lift  heavy  objects.     Physical  therapy  was

recommended  to  increase  claimant's  range  of  motion  and

strength and to decrease his pain.  The record from a May 14,

1990 visit with  Dr. Pinero indicates  that claimant had  80%

supination and  full  pronation of  his  wrist.   The  doctor

ordered a  wrist x-ray  and a  follow-up appointment  in four

weeks.

     A  May  18, 1990  report  from  the SIF  indicates  that

claimant had  reported no benefit from  physical therapy, but

that his grip  strength had increased.   Claimant's range  of

                             -6-
                              6

motion had increased slightly, although  it remained markedly

limited.  A May 21,  1990 report from Dr. Carlos  Fuxench, an

SIF  physiatrist, indicated that  claimant was able to make a

fist and that  the range of  motion in his finger  joints was

complete.   Dr. Pinero   examined claimant on  June 25, 1990.

He  indicated that claimant had  full range of  motion in his

hip, but that  external rotation was  painful.  He  diagnosed

post-traumatic degenerative joint  disease of the left  hip.3

     In September, 1990, claimant visited an SIF doctor again

and reportedly complained of pain in  his wrist and hip.  The

doctor noted that  claimant was  leaning on a  cane to  walk,

which exacerbated  the pain in his wrist.  A November 5, 1990

report  from the  SIF indicated  that claimant  complained of

pain in  his wrist,  but  that there  was no  edema and  that

flexion and extension were accomplished with difficulty.  Dr.

Torres from the SIF examined  claimant on November 14,  1990,

and noted  that the pain  in claimant's hip  was intermittent

and worsened when he  leaned forward.  Although the  area was

tender, Dr. Torres  reported that claimant had full  range of

motion and muscle strength in his left hip.  He also reported

                    

3.  Degenerative   joint   disease   is    characterized   by
degeneration of  the articular cartilage, hypertrophy of bone
at the margins, and changes in the synovial membrane.  "It is
accompanied  by   pain  and  stiffness,   particularly  after
prolonged  activity."  The Sloane-Dorland  Annotated Medical-
                                                             
Legal Dictionary.
                

                             -7-
                              7

that claimant was walking adequately unassisted. He diagnosed

trochanteric  bursitis.4    Continued  pain   medication  and

stretching exercises were prescribed. 

      In December, 1990, the SIF doctors prescribed 20 mg/day

of Feldene  (a medication  given to inhibit  inflammation and

pain).  Claimant complained of pain in his wrist and hip.  In

January,  1991, Dr. Pinero saw  claimant and reported that he

complained of intermittent episodes of  pain.  He noted  that

the  hip  dislocation  would  probably  lead   to  arthritis,

requiring  further  surgery,  but  that  claimant  wanted  to

postpone  surgery until  the  pain became  intolerable.   Dr.

Pinero recommended  x-rays.   The x-ray report  indicated "no

evidence of  recent fracture,  soft tissue  calcifications or

other complication"  in claimant's wrist. The  x-ray showed a

"deformity  in  the  distal  radius and  the  ulnar  styloid,

presumably  result of an old healed fracture."  The hip x-ray

indicated  "a  bony  projection  arising  from  the   greater

trochanter of the femur which may be related to tendinitis or

to  previous traumatic episodes."  There was no evidence of a

present  or  past  hip   fracture  and  the  "sacroiliac  and

coxofemoral joint spaces" were preserved.

                    

4.    Bursitis  is the  inflammation of  a  bursa, "a  sac or
saclike  cavity  filled with  viscid  fluid  and situated  at
places  in  the tissues  at  which  friction would  otherwise
result."    The   Sloane-Dorland    Annotated   Medical-Legal
                                                             
Dictionary.
          

                             -8-
                              8

     Claimant's final  reported visit with Dr.  Pinero was on

February  5,  1991.     The  doctor  reported  that  claimant

complained  of  hip  pain,  but that  he  had  full  flexion,

internal rotation and abduction in his hip, and 40%  external

rotation.   The  report noted  that the  x-rays showed  post-

traumatic degenerative joint disease which might explain pain

symptoms.   Dr. Pinero also  noted that avascular necrosis is

another complication that  can occur with degenerative  joint

disease and  explain pain.5  Finally,  Dr. Pinero recommended

that if  conservative treatment  fails, claimant "could  be a

candidate for hip fusion."  

     On  March  20,  1991,    claimant  saw  an  SIF  doctor.

Although claimant complained  of pain in  his hip and  wrist,

the report noted no edema and no deficit in flexion-extension

and  that fingers  close.   No  difficult gait  was observed.

Finally, a June  20, 1991  report from an  SIF doctor  stated

that  claimant  is  not  willing  to  undergo a  hip  fusion,

although he still complained of pain in his hip and forearm.

                          Discussion
                                    

     On appeal, claimant argues that the decision to deny him

disability benefits is not supported by substantial evidence.

Claimant   specifically  contends   that  the   finding  that

                    

5.    Avascular necrosis  describes "the sum of morphological
changes indicative  of cell death" caused  by deficient blood
supply  to the  affected  area. The  Sloane-Dorland Annotated
                                                             
Medical-Legal Dictionary.
                        

                             -9-
                              9

claimant's medical  condition does not meet  or equal listing

1.03 (arthritis of a  major weight-bearing joint) in Appendix

1  of the  regulations was  erroneous and  that the  district

court, in affirming the denial, failed to give proper  credit

to claimant's subjective complaints of pain.

     The  Social  Security   Act  establishes  the  following

standard  of  review in  this  case: "[t]he  findings  of the

Secretary  as  to  any  fact,  if  supported  by  substantial

evidence, shall be  conclusive, . . . "   42 U.S.C.   405(g).

Therefore,   the  Secretary's   decision  to   deny  claimant

disability payments  in  this case  must  be affirmed  "if  a

reasonable mind,  reviewing the evidence  in the record  as a

whole,   could  accept   it  as   adequate  to   support  his

conclusion."    Rodriguez  v.  Secretary of  Health  &  Human
                                                             

Services,  647  F.2d 218,  222 (1st  Cir.  1981). "It  is the
        

responsibility  of  the  Secretary  to  determine  issues  of

credibility and to draw inferences from the record evidence."

Ortiz  v. Secretary  of Health  and Human Services,  955 F.2d
                                                  

765, 769 (1st Cir. 1991) (Per Curiam).

     Following  the sequential steps set forth at 20 C.F.R.  

404.1520, the  ALJ first found  that claimant had  not worked

since January 22, 1989.  Second, he determined that  claimant

had    a    severe   impairment,    termed   "musculoskeletal

involvement."    Third,  the  ALJ  concluded  that claimant's

impairments did not meet or equal the criteria in the Listing

                             -10-
                              10

of  Impairments in Appendix 1 of the regulations.  Fourth, he

found  that   claimant's   impairment  prevented   him   from

performing his  past relevant  work as a  construction worker

and a crew  member at a  fast food restaurant.   Finally, the

ALJ  concluded   that  although   claimant  was  limited   to

performing sedentary  to light work, his  impairments did not

prevent  him from doing any  other work.   Therefore, the ALJ

found the claimant not disabled.

     Claimant takes  issue on appeal with  the ALJ's findings

at  steps three  and  five.     He argues  that  his combined

impairments "meet  in  severity the  musculoskeletal  listing

criteria."  Specifically, claimant argues that his hip injury

meets the  musculoskeletal impairment listed at  section 1.03

of  Appendix 1:  "arthritis of  a major  weight-bearing joint

(due to any cause)."   While conceding that his  wrist injury

does not alone  meet or equal  a listed impairment,  claimant

argues that when   the hip and wrist injury are  evaluated in

combination they meet or equal the severity of the impairment

listed at section 1.03.

     Section 1.03 provides as follows:

          1.03 Arthritis of a major weight-bearing joint
                                                        
     (due to any cause):
                       
          With  history of  persistent  joint  pain  and
     stiffness with signs of marked limitation of motion
     or abnormal motion of the affected joint on current
     physical examination.  With:
          A. Gross  anatomical deformity of  hip or knee
     (e.g.,  subluxation,  contracture, bony  or fibrous
     ankylosis, instability) supported by X-ray evidence
     of  either  significant  joint space  narrowing  or

                             -11-
                              11

     significant bony destruction and  markedly limiting
     ability to walk and stand; or
          B.   Reconstructive    surgery   or   surgical
     arthrodesis  of  a major  weight-bearing  joint and
     return to full weight-bearing status did not occur,
     or  is not expected  to occur, within  12 months of
     onset.

20 C.F.R. Pt. 404, Subp. P, Appendix 1,   1.03.  

     Claimant has  the burden of demonstrating  the existence

of  an impairment or combination  of impairments that meet or

equal the criteria in the Listing of  Impairments at Appendix

1.  See Dudley v. Secretary of Health and Human Services, 816
                                                        

F.2d 792, 793 (1st Cir. 1987).  There is substantial evidence

to support the ALJ's determination that claimant did not meet

this  burden.  Section 1.03 of the listings requires a "gross

anatomical deformity . . . markedly limiting ability to  walk

and stand."   The  ALJ specifically  found that  "since about

September  1990 the record fails  to show ongoing  use of [a]

cane [to  assist ambulation]."   In  addition, the ALJ  noted

that "[d]uring the hearing  on July 8, 1991 the  claimant was

observed  to walk  without the  use  of a  cane" and  that he

"stood for 10 minutes early in the hearing."  

     The medical  evidence,  summarized above,  supports  the

ALJ's  finding  that the  injury did  not  meet or  equal the

listing  criteria.  Claimant was observed to limp a little at

his  April, 1990 visit to the  SIF and at his September, 1990

visit  claimant  used  a  cane.    Dr.  Pinero's  June,  1990

examination of claimant, however,  indicated that he had full

                             -12-
                              12

range of motion  in his hip,  although external rotation  was

painful.    In  November,  1990,  Dr.  Torres  reported  that

claimant  had full range of motion and muscle strength in his

hip  and that  claimant was "walking  adequately unassisted."

In February, 1991, Dr. Pinero reported that claimant had full

flexion, internal rotation and  abduction.  Finally, on March

20, 1991, an  SIF report  notes that "no  difficult gait  was

observed."     Claimant's  wrist  injury   cannot,  even   in

combination with his hip  injury, satisfy the requirements of

   1.03.    Therefore, the  district  judge  did  not err  in

affirming the ALJ's determination that  claimant's impairment

did not meet or equal a listed impairment.6

     Claimant argues that the ALJ erred in not obtaining  the

assistance  of  a  medical  expert in  order  to  assess  the

severity of claimant's physical limitations  and whether they

equal  a  listed impairment.    It does  not  require medical

expertise, however, to determine whether claimant is markedly

limited in his  ability to walk or stand,  a requirement of  

1.03 of  the listings.   Therefore,  the ALJ  did not err  in

making this commonsense judgment  without the assistance of a

                    

6.  Claimant also suggests that his impairments meet or equal
the  impairments  listed at  sections  1.04 and  1.12  of the
Appendix.   Section 1.04, however, requires  arthritis of one
major joint in each  of the upper extremities.   Section 1.12
                   
requires fracture of an  upper extremity where functional use
is  not restored within twelve months.   The medical evidence
supports the  ALJ's conclusion that  these requirements  were
not met.

                             -13-
                              13

medical  expert.   (Cf.  Gordils v.  Secretary of  Health and
                                                             

Human Services,  921  F.2d 327,  329  (1st Cir.  1990)  ("the
              

Secretary  is   not  precluded  from   rendering  commonsense

judgments   about  functional   capacity  based   on  medical

findings,  as long  as the  Secretary does  not overstep  the

bounds  of a  lay  person's competence  and render  a medical

judgment.").

     Claimant  also alleges on  appeal that  the ALJ  did not

adequately consider  his allegations of disabling  pain.  The

ALJ found that claimant's  allegations of pain were "credible

so   as  to  preclude  arduous  exertion,  repeated  bending,

continuous standing and  walking.  Otherwise they  are not of

such  severity  and  frequency  as  to  preclude  substantial

gainful activity."   The ALJ considered  claimant's testimony

in light  of the other  record evidence.   Claimant testified

that  he sometimes experiences  shooting pains extending from

his  back to  his hip.   He  stated that  he was  taking pain

medication ("Dolabid") two or  three times a day and  that it

sometimes helped.  Claimant  also testified that the  pain in

his  back and hip  was constant and  that it hurt  his arm to

lift twenty  pounds or to continually  carry lighter weights.

He stated that it hurt his wrist to grasp something.

     The  record  contains  objective  medical   evidence  of

impairments  that  could  reasonably  be  expected  to  cause

claimant  pain.   Dr.  Pinero diagnosed  claimant with  post-

                             -14-
                              14

traumatic degenerative joint disease  in his left hip.   This

condition is "accompanied by pain and stiffness, particularly

after  prolonged activity."   R.  Sloane, The  Sloane Dorland
                                                             

Annotated Medical-Legal Dictionary  (1987).  Dr.  Pinero also
                                  

noted  that avascular  necrosis can  occur  with degenerative

joint disease and cause pain.  Dr. Torres diagnosed bursitis,

which  has   been  characterized   as  a   medical  condition

"reasonably capable  of causing  disabling pain."   Sewell v.
                                                          

Bowen, 792  F.2d 1065, 1068 (11th Cir. 1986). Nonetheless, as
     

the  ALJ  noted  in  his  decision, "[t]he  record  fails  to

establish  significant or  persistent weakness  or functional

limitation."  The ALJ  concluded that claimant's  allegations

of  severe  and  disabling  pain  were  "unsupported  by  the

objective findings  which fail to disclose  severe osseous or

neurological involvement or residuals."

     Where  allegations of disabling  pain are unsupported by

objective  medical evidence,  the ALJ  is required  to obtain

detailed   descriptions   of  claimant's   daily  activities,

functional restrictions, medication  and other treatment  for

pain, frequency  and duration of pain,  and precipitating and

aggravating factors.   See Avery  v. Secretary of  Health and
                                                             

Human  Services,  797  F.2d  at  23;  SSR  88-13.    The  ALJ
               

thoroughly  questioned claimant in  accordance with the above

requirements.  Claimant testified  at his hearing  before the

ALJ that he used his right hand for eating, dressing, writing

                             -15-
                              15

and shaving.  He  further testified that he  sometimes lifted

his two-year-old  child.   In his application  for disability

payments,   claimant  described   his  daily   activities  as

including house cleaning,  taking out the  garbage, shopping,

doing the dishes, visiting  friends, attending church and the

movies.   At  his hearing,  however, claimant  testified that

typically he spent all day watching television.

     The  ALJ specifically found  that claimant's allegations

of  severe and  disabling  pain  were  not  credible.    This

credibility  determination,  especially  when   supported  by

specific findings,  is entitled  to deference.   Fustaglia v.
                                                          

Secretary of  Health and  Human Services,  829 F.2d  192, 195
                                        

(1st  Cir.  1987).   In addition  to  the lack  of supportive

objective  medical  evidence, the  ALJ  also  found that  the

allegations  were  unsupported  by  claimant's  "conservative

treatment, his  demeanor,  his daily  activities,  and  other

evidence of record."    The ALJ found claimant's  allegations

of  pain credible  only  to the  extent  that they  "preclude

arduous exertion, repeated  bending, continuous standing  and

walking."   He  therefore  made  the following  determination

regarding claimant's residual functional capacity:

     The claimant has  the residual functional  capacity
     to perform the  physical exertional requirements of
     work   except   for   arduous  physical   exertion,
     repetitive,  bending, lifting or carrying in excess
     of 20 lbs or continuous standing or sitting.

                             -16-
                              16

     This   conclusion  is  substantially  supported  by  the

medical evidence  summarized above.   In May,  1990, claimant

told a treating  physician at the SIF that he  used his wrist

for activities of  daily living, although  he could not  lift

heavy objects.   A May,  1990 report from  the SIF  indicated

that  claimant's  grip  strength  and  range  of  motion  had

increased.  An  x-ray report from 1991 indicated "no evidence

of  recent  fracture,  soft  tissue  calcifictions  or  other

complication"  in claimant's wrist.  After an  examination of

claimant on November 14,  1990, Dr. Torres reported  that the

pain in his hip was intermittent.   A March, 1991 report from

SIF indicated no edema and no deficit in flexion-extension of

claimant's  wrist.    A  February, 1991  report  by  treating

physician  Dr.  Pinero  indicated   that  claimant  had  full

flexion, internal rotation and abduction in his hip,  and 40%

external rotation.

     The RFC  form completed  by a nonexamining  physician on

March  21, 1991, also supports  the ALJ's findings.   The RFC

reveals that  claimant occasionally can lift  and carry fifty

pounds and frequently can  lift and carry twenty-five pounds.

He  can only  occasionally climb,  balance, kneel  and crawl.

However,  he can sit, stand and walk  for up to six hours per

work  day.   He is  limited in  the weight  that he  can push

and/or pull to ten pounds  because of his wrist injury.   The

RFC also noted  that claimant's gross  manipulation abilities

                             -17-
                              17

were  limited  somewhat by  his  wrist injury,  but  that his

reaching and fine manipulation abilities were not limited.

     The  vocational expert  testified  that there  were jobs

existing in significant numbers in the national economy which

claimant can perform, given his residual functional capacity,

age,  education  and work  experience.    These included  the

following  light to  sedentary  semi-skilled  jobs:  cashier,

counter clerk, shipping clerk and general office clerk.

     Having reviewed the entire  record, we conclude that the

ALJ's  findings  are   supported  by  substantial   evidence,

including   medical   evidence   from   claimant's   treating

physicians, claimant's  testimony at  the hearing before  the

ALJ, the RFC  prepared by a  non-examining physician and  the

testimony of the  vocational expert.  Where  the facts permit

diverse  inferences, we will affirm the  Secretary so long as

the   inferences  drawn  are   supported  by   the  evidence.

Rodriguez Pagan  v. Secretary  of Health and  Human Services,
                                                            

819  F.2d 1,3 (1st Cir. 1987).  Therefore, the district court

did  not   err  in  affirming  the   ALJ's  decision  denying

disability payments.

     For the foregoing reasons,  the judgment of the district

court is affirmed.
                  

                             -18-
                              18